Case 2:20-cr-00046-RJC Document 3 Filed 02/18/20 Page 1 of 2° .

IN THE UNITED STATES DISTRICT COURT FEB 18:2020
FOR THE WESTERN DISTRICT OF PENNSYLVANIA CLERK U
3 U.S, DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA

UNITED STATES OF AMERICA )
, ) Criminal No. Ko ~ 46
v. ) (18 U.S.C. §§ 922(a)(6))
)
KARL ALEXANDER ) [UNDER SEAL]
)
INDICTMENT
COUNT ONE

The grand jury charges:

On. or about September 29, 2018, in the Western District of Pennsylvania, the
defendant, KARL ALEXANDER, in connection with the acquisition of a firearm from a licensed
dealer, did knowingly make a false statement, intending to deceive said licensed firearms dealer
with respect to such firearm, to wit: the defendant, KARL ALEXANDER, in connection with
the acquisition of a Ruger ARSS6MPR .223 Caliber AR-15 style rifle, bearing. serial number
855-61168, from Ace Sporting Goods, Inc., a federally licensed firearms dealer, stated on ATF
Form 4473 that he was purchasing said firearm for himself, when in truth and fact, and as the
defendant, KARL ALEXANDER, well knew and believed, he was purchasing said firearm at
the direction of another person, whose name is known to the grand jury, intending to deliver it to
his possession and control. .

In violation of Title 18, United States Code, Section 922(a)(6).
Case 2:20-cr-00046-RJC Document 3 Filed 02/18/20 Page 2 of 2

FORFEITURE ALLEGATION

1. The grand jury re-alleges and incorporates by reference the allegation contained
in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant to Title
18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

2. As part of the commission of the violation of Title 18, United States Code,
Section 922(a)(6) charged in Count One of this Indictment, the firearm referenced in that count,
, namely, a Ruger ARSS6MPR .223 Caliber AR-15 style rifle, bearing serial number 855-61168,
which was involved and used in the knowing commission of this offense and which was seized on
or about January 22, 2020, is subject to forfeiture pursuant to Title 18, United States Code, Section

924(d)(1).

 

~ A True Bill,
Cu sateaed oof
Foreperson

SCOTT W.BRADY @_
United States Attorney

PA ID No. 88352
